PETERSON, Chief Judge.
This Anders appeal follows a resentencing pursuant to our remand in Johnson v. State, 664 So.2d 36 (Fla. 5th DCA 1995). The problem remaining is that a scrivener’s error exists in the trial court’s classification of Johnson as a “habitual violent felony offender” with respect to Counts Two and Three. It is clear from the supplemented record that the trial court sentenced Johnson as a “habitual felony offender,” not a “habitual violent felony offender.” We therefore strike the word “violent” from the classification in Counts Two and Three.
The judgment and sentences are affirmed except for the stricken word, “violent.”
W. SHARP and GRIFFIN, JJ., concur.